Warner, Judge,
dissenting.
When this case was here on a former occasion (44 Mo. 444) it was decided that Webb held the property in trust, that he possessed the dry legal title, but that the equitable interest was in Grumley, and that the latter was entitled to have the leasehold interest assigned to him, and also to have an account of the rents and profits.
It was further held that the compromise entered into between the parties, by which Grumley took and received $6,500 for the judgment which he had obtained against Webb for $11,522.54, did not include a second action which he still had pending against Webb, and was therefore no bar to the prosecution of this suit.
When the case was remanded, the court below rendered judgment in conformity with the opinion of this court, and appointed a commissioner to take an account, who, after hearing the proofs, stated the amount due the plaintiff, and his report was confirmed.
The defendant has now appealed, and it is sought to draw a different conclusion from the facts from what was arrived at by this court upon the former hearing. The decree declaring Webb a trustee and holding the title- for the benefit of Grumley is not attempted to be disturbed.
From a careful examination of the evidence, I have been wholly unable to find any material difference between the evi-*590dencé-ás: now.presented and what was given on the former trial. There-are slight alterations .of. statements and unimportant differences of phraseology, but the facts are substantially the same. It would be useless-.and'profitless, to undertake anything like a thorough review of all the testimony;- All attempts to.reconcile and make, it harmonize are perfectly futile, for it is conflicting throughout.
. Bi'gham, who was employed by Webb-as his agent to try and effect a settlement .with Grumley, shows clearly that the judgment alone was settled. He- says that he was employed by Webb, to settle the judgment, and.- nothing else. He offered Grumley several .times either $6,000 o.r $6,500 for the judgment; understood that it included everything, and that the,-, buildings were to belong to Webb ; but don’t know that he said anything to Grum-ley as to whom the buildings should belong to, and he knew of no-other difficulty between the parties but the judgment.
Grumley swears positively that no one ever spoke to him about settling, anything but the judgment for $11,522.54, and that he received the $6,500 for that, and for that alone.
The testimony of Broadhead shows conclusively, to my mind tha-t nothing but the judgment was settled, though he states during the course of his examination that he understood, or had an impression, that .everything was settled. He says that both Krum and himself thought that the judgment was for too much, and he and Krum negotiated for a long time for its settlement. Krum .insisted that the error should reduce the judgment to $5,000, while, he insisted that.it should not reduce it to less than .$7,000, perhaps not less than $8,000 or $9,000, and finally they.agreed on $6,500. ..Now what was this .agreement for? Why, most plainly, for that about which they had been negotiating — the judgment.
Broadhead testifies that he closed the. settlement with Krum. Krum testifies that Broadhead. is mistaken, and that they did not close the settlement. He says .he .drew up the papers in'accordance with an agreement which Webb and Grumley had made in his presence, and that he then and there drew up and read to the parties the three papers, “ or rather two of them,” and that he *591then went with Grumley to Broadhead at the latter’s office, and there passed the papers and the money. Broadhead, on the contrary, says that he got the papers from Krum, and that Grumley was not present when he got them, and is sure that Grumley never saw the order of dismissal of the $7,000 suit, one of the papei’s drawn up by Krum, and that Grumley was not present at any time when he spoke to either Krum or Webb ; that he, after getting the papers from Krum, closed the matter himself with Grumley, at his own office, and that neither Webb nor Krum was there ; and that Grumley came to his office to settle, by an appointment with him, and he is quite sure there was no one with Grumley when he came. And that is Grumley’s evidence, for he says that after having refused to compromise with Webb, Bigham and Brown, on, the morning of the settlement, Broadhead called upon him, and then finally prevailed upon him to accept $6,500 for the judgment; that upon giving his consent-Broadhead told him to come to his office in half an hour and he would have the papers-; that he went to Broadhead’s office in half an hour, and Broadhead had the papers and the check, and there settled with him, with no one present but Mr. Haeussler and Mr. Sharp. And this is wholly and fully sustained by Broadhead; for though he says he understood everything was settled, yet he also says he spoke to Grumley about nothing but the judgment, and had no authority to settle anything but the judgment; had no authority to dismiss .the $7,000 suit, but dismissed it entirely on his own responsibility, and Grumley knew nothing of its dismissal, and did not see the order of dismissal, and insisted on his going on with that suit.
Such is the statement of Broadhead and Grumley, while Krum says that Webb .and Grumley made the agreement in his office, and he expressly asked them if the settlement was to include all matters in controversy between them, and they said that it was.
The evidence is contradictory, but the conclusion seems to me irresistibly plain that Grumley never agreed to nor contemplated settling the $7,000 suit pending in the court at the time.-
The judgment for upwards of $11,000 was obviously for too much. It was a lien on Webb’s real estate, and he could not'use *592it, and therefore was anxious to have the matter adjusted. All the negotiations were about the judgment. Krum, the attorney for Webb, contended that it should not be more than $55,0 00, while Broadhead, the attorney for Grumley, insisted upon $7,000, or perhaps $8,000 or $9,000. In this position of the case they agreed upon $6,500. It is obvious that the judgment was alone in contemplation when the adjustment was made. If Krum and Webb thought otherwise, surely Grumley did not, and without his concurrence there could be no agreement, for the mutual assent of both parties was necessary to make a binding contract. The facts surrounding the execution of the papers go to strengthen and sustain this view. Two papers only were submitted to Grum-ley for his signature. Both these related to the judgment; the one acknowledged the receipt of the money, and the other was an order for entering satisfaction on the record.
The third paper prepared by Krum, dismissing the suit, was not presented to him, nor did he know anything about it, but it was signed on the same day by his attorneys. There is something in this transaction that goes entirely to rebut and dispel the presumption that Grumley ever intended to compromise' the $7,000 suit, or that he assented to any disposition being made of it. While Broadhead seemed to think that everything was settled, he clearly states that nothing was said about anything but the judgment. He had no authority from Grumley to settle the suit, and consequently Grumley would not be bound by any arrangement he made; for it is settled law that an attorney employed in the usual way to conduct a suit has in general no authority to enter into a compromise without the sanction, expressed or implied, of his client. (North Mo. R.R. Co. v. Stephens, 86 Mo. 153 ; 1 Pars. Cont. 117.) But the simple dismissal would amount to nothing, and would not preclude another suit being instituted for the same cause.
Some stress is laid on the fact that Grumley went to Memphis, and was gone more than a year,'and paid no attention to the suit, and thence the inference is sought to be drawn that he knew it was abandoned. But this presumption or inference will not hold good. In the crowded state of the docket in the St. Louis *593Circuit Court, it is sometimes years before a case is reached. It is not usual for a client to attend the court to give the case his personal attention before it is reached. He employs an attorney who attends to the matter and advises him when his presence is required.
Besides, Grumley made repeated inquiries of his counsel concerning the suit. The fact appears to be that Broadhead had no confidence in the suit. He was satisfied that it was not maintainable, and therefore was willing to abandon it. He might have been right in his views of the law, but that should not operate to Grumley’s prejudice.
While I think it is clear that Grumley never intended to compromise, and did not compromise, the $7,000 suit, the faet is patent that there is some conflict in the evidence. Now the receipt specifies that the money was received in full satisfaction of the judgment. Is it not natural to conclude that if the pending suit was intended to be included, it would also have been specified in the writing ? Both matters were of importance and covered distinct suits, and it is incomprehensible that if both were expressly settled, one should have been specifically design nated and the other left entirely out. It was clear that the parties’ minds were directed to the judgment and that only.
If the pending suit as well as the judgment had been presented to the minds of the parties, it is natural to suppose that the language used would have given some indication of it. And this would be especially the case when we consider that the writing was drawn up by Judge Krum, who has spent a long life in the profession.
When this subject was considered by the court when the case was here beEore, we held that the receipt given in full satisfaction of the judgment, and specifying also in full of “ all claims and demands,” would not bar the prosecution of this suit unless it were shown to have been intended by the parties to include the $7,000 suit; and its the evidence was contradictory, we construed it according to its legal import. The authorities were examined, and the rule deduced as the settled doctrine was, that language, however general in its form, when used in connection with a par*594ticular subject-matter, will be presumed to be used in subordination to that matter, and will be construed and limited accordingly.
Tbe case is essentially the same as it was when it was here before, and ought not to be again re-examined; for where a case has been decided by this court, and again comes here by appeal or writ of error, only such questions will be. noticed as were not determined in the previous decision. Whatever was passed upon will be deemed res adjudicala and no longer open to dispute. (Overal v. Ellis, 88 Mo. 209 ; Roberts v. Cooper, 20 How. 467.)
There is another question to be considered, and that is the statute of frauds. Although Webb procured the lease in his own name, yet the equitable title is in Grumley. Has Grumley in any way ever parted with his equitable interest in this new lease ?
T think he could only part with it in the way of a voluntary transfer by a writing in conformity with the statute. Grumley’s estate in the new lease is created “ by operation of law,” and it is now sought to divest him of it not in the same way, but by voluntary conveyance in the way of bargain and sale.
•' The doctrine is that in cases of voluntary conveyance of an interest'in land, whether legal or equitable, parol testimony is inadmissible. This is a case of divesting an equity; it is not attempted to show that the equitable estate never did vest, but that after it had been vested a year and a half, the owner thereof voluntarily sold and parted with it.
The statute of frauds provides that “no leases, estates, interests, either of freehold or term of years, or any uncertain interest of, in, to, or out of any messuages, lands, tenements or hereditaments, shall at any time hereafter be assigned, granted or surrendered, unless it be by deed or note in writing, signed by the party so assigning, granting or surrendering the same, or their agents lawfully authorized by writing, or by operation of law.” (Wagn. Stat. 65, § 2.)
• This section extends to and embraces all interests in land, equitable as well as legal. This construction is well settled. (Browne on Frauds, § 229.)
The only case relied on to evade the statute, and turn the cause in favor of the defendant Webb, is Hughes v. Moore, 7 *595Cranch, 176. It was an action' of assumpsit'. Tbe declaration stated that Moore was owner and proprietor of a plat and certificate of survey for lands lying in Kentucky, for which he was entitled to a patent from the government of that State, and that Hughes without authority transferred that plat and certificate in the name of Moore to himself ; by which wrongful act a patent issued for the land to Hughes, to the injury of Moore ; that afterward Hughes promised to pay Moore the sum of seven hundred pounds for the said injury and loss of the said land assigned as aforesaid; the plaintiff Moore (defendant in error) at the time agreed to the terms, and to accept of the said compensation “ in full of all claims and demands for the said land, and for the injury aforesaid.” That was the second count. The third count stated the equitable title of Moore and the injury, etc. It then stated a conversation “ concerning a compensation for the loss and a liquidation of the damages sustained by Moore, by reason of the misconduct of Hughes, and of vesting him, Hughes, with the legal title to the land; and that .it was agreed that Hughes should pay Moore in satisfaction of the.damages, etc., the sum of seven hundred pounds, etc., which Moore agreed to accept in full compensation for his just claims as aforesaid.”
To each of these counts defendant Hughes pleaded several pleas; among others, that neither the promise nor any memorandum thereof w.as made in writing. To this plea the plaintiff demurred, and the court below sustained the demurrer. The unanimous opinion of the Supreme Court was delivered by Chief Justice Marshall. As to the second count he says : “ The correctness of this decision depends entirely on the application of the statute of frauds to the contract stated in the declaration. Cleon Moore is averred to have been the proprietor of a plat and: certificate of survey on which Hughes & Darby obtained a patent by using his name without authority. This tortious act did not-, divest Moore of his equitable title. The land in equity was his. Did he part with his title by the contract stated in the declaration.?: The answer must, in the opinion of the whole court, be in the> affirmative. He agreed to accept of the said compensation in. full of all claims and demands for the said land, and. for the-*596injury aforesaid. This, then, was an agreement to sell bis equitable title to tbe land for the sum of seven hundred pounds. Tbe court can perceive no distinction between tbe sale of land to which a man has only an equitable title, and a' sale, of land to which be has a legal .title. It is therefore the unanimous opinion of this court that tbe judgment upon tbe demurrer to this plea ought to have been in favor of the defendant below.”
On the'third count the court divided, but tbe majority were of tbe opinion that “ a compensation for the loss of tbe title to tbe land must-be understood to be a compensation for tbe land itself, and 'that the receipt of this money'by Cleon Moore would not only have barred an action for damages, but a suit in equity for tbe title.” Tbe judge then goes on-to remark that “if this opinion be correct, then tbe contract is substantially for tbe sale of land, and to be valid ought to have been in writing.”
But in commenting upon tbe fourth count it is said: “It seems to tbe court that this compensation was in lieu of tbe patent itself, and must have-been intended to extinguish bis right to tbe patent.” There-was no doubt in tbe minds of the court as to the sale of the équitable interest being within tbe statute of frauds. This principle was broadly decided, and is given by Judge Curtis in tbe head-note, in bis edition’ of tbe report, as the only principle decided. Tbe majority of tbe court evidently hesitated in coming to tbe opinion that tbe compensation was to be considered in lieu of tbe patent, and that it barred a suit for ' tbe land. The language used is extremely cautious, and while tbe case is often cited as a leading authority to maintain tbe proposition that a promise to pay a sum of money in consideration of tbe release of an equitable titlé is within tbe statute of frauds, I cannot find that it has ever been followed in any other case for tbe further purpose of extinguishing title upon parol agreement and compensation.
In’ Millard v. Hathaway, 27 Cal. 119, a case entirely parallel with tbe one at bar came up for adjudication.' There tbe bolder of tbe equitable interest sued tbe party having tbe legal title for a conveyance. -The latter'-in'.bis defense set'up a settlement, a refunding of tbe money and a parol lease. Tbe plaintiff’s estate, *597as-in this case, was created by.evidence of.facts, which by.opera-tion: of law give him an. equitable title. . Upon .this state of the case the court says ; .“It is alleged in. the answer that after the conveyance by C. W. to E. Y. Hathaway, the plaintiff released and discharged. him (E- V. Hathaway) from all claim, right or title .in and.to said described lands. This defense presupposes that the trust laid in the complaint once existed, and seeks, to avoid it on the ground of the new matter stated. The burden of proving the defense was with the party alleging it.
“The. court has fo.und against the allegation directly, and when specially moved to .amend its conclusions of fact by finding that the. release was..at least proved by parol, the motion was denied. .We have attentively examined the parol proofs as they stand relative to the question-. Parol evidence was freely introduced on both sides, and we are satisfied that the preponderance, is with . the. result that the coúrt arrived at. But if the court refused to find the release .pr discharge alleged, on the ground that the fact could be proved by written .evidence.-pnly, as is claimed by the .appellants, still-we consider that the court did not. jn that particular mistake the law.. As already remarked, the defense went upon the supposition that the plaintiff had, originally an equitable estate in the land, but maintained.,that, the estate had become extinct by release or surrender to the holder of the legal ti.tle. A .release is not by. act.,or operation of law,-but by the .act of the party releasing, .and therefore..the act can be proved only by a deed or conveyance in writing, subscribed by the party creating, granting, assigning, surrendering or declaring the .same, or by his lawful agent thereunto authorized by writing.”
. The Supreme Court of Pennsylvania says -that no. difference in principle can exist in the mode of transferring a legal and an equitable, estate. (Cravener v. Bowser, .4 Penn. St. 261; 56 Penn. St, 132, 140.)
In North Carolina, Ruffin, C. J., says:. “In all contracts concerning the sale of an interest in lands, the statute of frauds requires a writing .signed, by .the par.ty sought, to be charged.” (Simms v. Killiam, 12. Ired. 252.)
So in a case, in Ohio, the court says : .“First, this is an agree*598ment without consideration and not binding; and, secondly, it is within the statute of frauds, and void. No interest in land, equitable or otherwise, passes by parol only. .True, a parol agreement executed by possession will be enforced. But an equi-. table interest once acquired in land cannot be parted with except by writing, or by the same means that it was acquired.” (Kelley et al. v. Stanbery et al., 18 Ohio, 408.)
In Goucher v. Martin, 9 Watts, 106, the court tersely announces the doctrine and declares that “it is a general rule that no estate or interest in land shall pass hut by deed, or some instrument in writing, signed by the-parties ; and it is immaterial whether the interest be legal or equitable, as an equitable interest is an interest in land which comes within the words and spirit of the statute of frauds. * * * The very object of the statute is to prevent the divestiture of a title to real estate, equitable or legal, by the introduction of loose and intermediate proof of a contract which the law requires should be made in the most solemn form.”
In Gratz v. Gratz, 4 Rawle, 411, Kennedy, J., speaking for the court, says : “ The terms of the act against fraud I think are sufficient to embrace equitable as well as legal interests in lands. The words are ‘ all leases, estates, interests of freehold, or term of years, or any uncertain interest of, in or out of any messuages, manors, lands, tenements, or hereditaments,’ etc. * * * The term ‘ interests ’ being here used without any other words to qualify or restrain its general and most extensive signification, I am unable to discover any good reason why it should not be considered and held to extend to equitable interests in lands as well as legal.”
In like manner the Supreme Court in Massachusetts hold that “it is well settled that equitable as well as legal interests in land are embraced within the statute of frauds.” (Richards v. Richards, 9 Gray, 318.) To the same effect is the case of Smith v. Burnham, 3 Sumner, 435; and also Toppin v. Lumas, 30 Eng. Law & Eq. 427.
' The authorities abundantly and conclusively show that all interests in land, whether equitable or legal, are clearly within the statute of frauds, and that neither estate will pass by parol, *599but requires an instrument of writing to render a transfer of any validity. There is no distinction to be drawn between the two descriptions of estate. The language of the statute itself is so plain that it is not susceptible of any other interpretation. If an equitable interest can be passed without writing, a legal interest can be passed as well. And the very statement of such a proposition is preposterous. To allow the pretended parol agreement in this case to be outside of the statute, or even to operate without writing, effectually demolishes the statute and renders it nugatory and is opposed not only to its express language, but is in conflict with every well-considered case on the subject.
Per Curiam.
1. Practice, civil — Supreme Court — Stare decisis. — Where,'upon a second appeal to the Supreme Court, the two records are the same, the former find-ng should control, unless injustice to the rights of parties would be done by adhering to the first opinion.
Per Wagner, Judge, dissenting.
2. Statute of frauda — Sale by parol — Transfer of possession — Payment of purchase money. — Where an equitable estate is sold by parol, a transfer of possession is essential to take it out of the statute of frauds. The mero payment of the purchase money will not have that effect.
yy*. Myers, with Geo. W. Cline,
for the motion, pressed the point that the evidence in the two cases was essentially the same, and quoted extensively from the testimony of Krum and Broad-head as given at the two trials. It was urged that the words of the receipt, “ or either of them,” were common in legal documents, and meant simply “jointly or severally;” that Broadhead’s statement that he “explained” the receipt to Grumley, on which the court laid so much stress, amounted to nothing; that such a statement was not evidence, but a legal conclusion; that what he said, what Grumley said, whether the explanation was before or after the settlement, did not appear. Counsel also contended that Webb’s statement at .the second trial, showing a balance in, Grumley’s favor-of $4,089.19, .was..purely ex.parte, and admitted in .evidence below simply as a. part of the res gestae, showingwhat Webb claimed,, not what was in fact due; that in Webb’s statement .he charged himself with no interest, but debited. Grumley with 8.per cent,.;commissions amounting to $1,417.78 ; that on his own showing, after deducting his .com-* •missions, Webb owed. Grumley, on'January 1, 1864, $5,506.97;' that had. Grumley received possession on his return from Europe, and a new lease,, as;the court said he should have, done, he would have had rents up to January 1,1864, worth, according to Broad-head, from $8,000 to $9,000, and the lease from 1864 to 1874, worth,, as conceded, not less than $12,000 besides — in, all about $20,000; — instead of all which he received $6,500, a large part of which he -has paid for attorneys’ .fees, made necessary by Webb’s unjust refusal to surrender.
*599For the reasons given in the foregoing opinion, I entirely dissent from the judgment of the majority of this court, and think that the decree rendered in the court below should be affirmed.